DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-28 of copending Application No. 16/486,958 (‘958). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims teach the same product, composition and physical properties except for the area rate of the total of crystal grains with a maximum crystal orientation difference inside the crystal grains of 1° or less and crystal grains BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/VP/thdApplication No.: 16/487,036Docket No.: 0210-0516PUS1Page 4 of 11 with a maximum crystal orientation difference inside the crystal grains of 8° or more and less than 15° is 50% or more and less than 85% in the Instant claim while ‘958 requires 20% or more and less than 50%.  Thus the ranges abut.

It is apparent, however, that the instantly claimed amount of 50% and that taught by ‘958, i.e., 49.9%,  are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. 
 In light of the case law cited above and given that there is only a “slight” difference between the amount of area rate disclosed by ‘958 and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of area rate, it therefore would have been obvious to one of ordinary skill in the art that the amount of 50% disclosed in the present claims is but an obvious variant of the amounts disclosed in ‘958, and thereby one of ordinary skill in the art would have arrived at the claimed invention.  Further it is noted that the Instant Specification lists as an inventive examples a product with an area rate of 46 [Table D-3-3, stamped body no. 60D].  This is within the range in ‘958 and further shows that the claimed range is not critical.  It is also noted that ‘958 lists as 
Instant claims 10-28 have limitations directly met by counterpart claims 10-28 of ‘958.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
It is noted that the instant application was filed under 35 USC 371, however, in the event of allowable subject matter the instant abstract would require objection because the abstract’s length is over 150 word limit.
Allowable Subject Matter
Aside from the Double Patenting rejection set forth above, the prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 9.  Namely, the limitation of the metal structure from a depth of 20 microns below the surface of this often layer to a depth of half the thickness of this often layer, when defining a region surrounded by grain boundaries having a 15°or higher orientation difference in a cross-section parallel to the sheet thickness direction as a “crystal grain”, the area rate of the total of crystal grains with a maximum crystal orientation difference inside the crystal grains of 1° or less and crystal grains BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/VP/thdApplication No.: 16/487,036Docket No.: 0210-0516PUS1Page 4 of 11with a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ELIZABETH COLLISTER/Examiner, Art Unit 1784